Order, Supreme Court, New York County (Karla Moskowitz, J.), entered January 9, 2007, which, to the extent appealed from, denied defendant’s motion for partial summary judgment, unanimously affirmed, with costs.
The motion court correctly found that the issue of the collateral estoppel effect to be given a Cayman Islands judgment was governed by Cayman law (see e.g. Watts v Swiss Bank Corp., 27 NY2d 270, 275 [1970]; Weiss v La Suisse, Societe D’Assurances Sur La Vie, 293 F Supp 2d 397, 405 [SD NY 2003]). Concur— Andrias, J.P., Saxe, Williams, Gonzalez and Kavanagh, JJ. [See 2007 NY Slip Op 30646(U).]